 


109 HR 3103 IH: End the Turkish Blockade of Armenia Act
U.S. House of Representatives
2005-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3103 
IN THE HOUSE OF REPRESENTATIVES 
 
June 29, 2005 
Mr. Schiff (for himself and Mr. Pallone) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To direct the Secretary of State to submit a report outlining the steps taken and plans made by the United States to end Turkey’s blockade of Armenia. 
 
 
1.Short titleThis Act may be cited as the End the Turkish Blockade of Armenia Act. 
2.Report relating to the Turkish-Armenian border 
(a)FindingsCongress finds the following: 
(1)United States policy toward Turkey and the south Caucasus has prioritized security, conflict resolution, ensuring open borders and commercial corridors, and regional cooperation. 
(2)Turkey’s ongoing blockade of Armenia does not promote regional security and prosperity, thereby undermining the short-term and long-term policy objectives of the United States. 
(3)The Department of State has estimated that the blockade is inflating Armenia’s transportation costs by between 30 and 35 percent, thereby stifling its trade and economy. 
(4)Turkey’s blockade of Armenia has prevented United States and international humanitarian assistance from crossing its borders, which is a violation of United States law, international human rights and humanitarian standards, and Turkey’s commitments to the Organization for Security and Cooperation in Europe (OSCE). 
(5)Turkey is the only Council of Europe (CE) country and NATO member to engage in a blockade against a fellow CE country and has been repeatedly urged by the European Union (EU) to open the last closed border of Europe. 
(6)United States, Turkish, NATO–Partnership for Peace, and EU security and economic interests depend on Turkey immediately and unconditionally lifting its ongoing twelve-year blockade of Armenia. 
(7)The removal of all blockades and border closures in and adjacent to the countries of the south Caucasus will provide positive incentives for United States private investment, increased trade with the West, and other forms of economic and political interactions with the global community. 
(8)By lifting its blockade of Armenia, Turkey will be playing a constructive role in continuing the development of infrastructure necessary for regional communications, transportation, energy, and trade on an East-West axis. 
(9)If there is to be a resolution of conflicts in the region and a reduction of tensions along borders, it is essential that this destructive blockade be lifted.  
(b)Sense of CongressIt is the sense of Congress that the President and Secretary of State should call upon Turkey to comply with the long-standing position of the United States that in order to restore economic, political, and cultural links with Armenia, Turkey should immediately lift its ongoing blockade with Armenia. 
(c)ReportNot later than 30 days after the date of the enactment of this Act, the Secretary of State shall submit to the appropriate congressional committees a report that outlines the steps taken and plans made by the United States to end Turkey’s blockade of Armenia. 
 
